—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 30, 1998 {People v Pacheco, 255 AD2d 606 [1998]), affirming a judgment of the Supreme Court, Queens County, rendered March 18, 1996.
Ordered that the application is denied.
*502The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Ritter, Florio and Krausman, JJ., concur.